White, J.
Appeal from a decree of the Surrogate’s Court of Delaware County (Estes, J.), entered November 4, 1992, which, inter alia, denied respondent’s claim against decedent’s estate for medical assistance provided to decedent’s husband.
Respondent’s claim against decedent’s estate seeking recoupment of the Medicaid assistance payments provided to decedent’s predeceased husband is governed by Matter of Craig (82 NY2d 388). In Matter of Craig (supra), the Court of Appeals held that recovery for medical assistance from the estate of the secondarily deceased spouse can only be had on proof that such spouse, at the time of the furnishing of the medical assistance, was a financially responsible relative in that he or she had sufficient income and resources to provide medical assistance. Here, it is uncontroverted that decedent was not a financially responsible relative because, at the time her husband was receiving medical assistance, Family Court had ordered the Delaware County Department of Social Services to provide support of $322.50 per month to her. Accordingly, we affirm the denial by Surrogate’s Court of respondent’s claim against decedent’s estate.
Cardona, P. J., Mikoll, Casey and Yesawich Jr., JJ., concur. Ordered that the decree is affirmed, with costs.